


Exhibit 10.2
MARATHON OIL CORPORATION
2012 INCENTIVE COMPENSATION PLAN


CEO RESTRICTED STOCK AGREEMENT
(3-year pro rate vesting)
[GRANT DATE]


Pursuant to this Award Agreement and the Marathon Oil Corporation 2012 Incentive
Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Participant”), an employee of the Corporation or a
Subsidiary, on [DATE] (the “Grant Date”), [NUMBER] restricted shares of Common
Stock (“Restricted Shares”). The number of Restricted Shares awarded is subject
to adjustment as provided in Section 13 of the Plan, and the Restricted Shares
are subject to the following terms and conditions:


1.
Relationship to the Plan.



This grant of Restricted Shares is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations, if any, that have
been adopted by the Committee. Except as defined in this Award Agreement
(including in Sections 10 and 11), capitalized terms shall have the same
meanings given to them under the Plan. To the extent that any provision of this
Award Agreement conflicts with the express terms of the Plan, the terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.


2.
Vesting and Forfeiture of Restricted Shares.



(a)    The Restricted Shares shall vest in three cumulative annual installments,
as follows:


(i) one-third of the Restricted Shares shall vest on the first anniversary of
the Grant Date;


(ii) an additional one-third of the Restricted Shares shall vest on the second
anniversary of the Grant Date; and


(iii) the remaining one-third of the Restricted Shares shall vest on the third
anniversary of the Grant Date;


provided, however, that the Participant must be in continuous Employment from
the Grant Date through the applicable vesting date for each installment in order
for the applicable Restricted Shares to vest on such date. If the Employment of
the Participant is terminated for any reason (including Retirement) other than
death, any Restricted Shares that have not vested as of the date of such
termination of Employment shall be forfeited to the Corporation.


(b)    Irrespective of the limitations set forth in subsection (a) above, the
Restricted Shares shall immediately vest in full upon:


(i)
Participant’s termination of Employment due to death; or



(ii)
a Change in Control of the Corporation, provided that as of such Change in
Control the Participant has been in continuous Employment since the Grant Date.



(c)    Irrespective of the limitations set forth in subsection (a) above, upon
either the Participant’s termination of Employment for Good Reason or the
Corporation’s independent and unilateral termination of Employment of the
Participant without Cause (other than due to the Participant’s implicit or
explicit request) where the Participant was willing and able to continue his
Employment:


(i)
on or before the first anniversary of the Grant Date, then one-third of the
Restricted Shares shall vest on the first anniversary of the Grant Date;
one-third of the Restricted Shares shall vest on the second anniversary of the
Grant Date; and all remaining Restricted Shares shall vest on the third
anniversary of the Grant Date;

    




--------------------------------------------------------------------------------




(ii)
after the first anniversary of the Grant Date but on or before the second
anniversary of the Grant Date, then one-half of the remaining Restricted Shares
shall vest on the second anniversary of the Grant Date; and all remaining
Restricted Shares shall vest on the third anniversary of the Grant Date; or



(iii)
after the second anniversary of the Grant Date but on or before the third
anniversary of the Grant Date, then all remaining Restricted Shares shall vest
on the third anniversary of the Grant Date.



3.     Issuance of Shares.    Effective as of the Grant Date, the Committee or
its designated representative shall cause a number of shares of Common Stock
equal to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation and, if the Committee so
elects, evidenced by a certificate issued by the Corporation. Any book entries
and certificates evidencing the Restricted Shares shall carry or be endorsed
with a legend referring to the conditions and restrictions set forth in this
Award Agreement and the Plan. In the event the Restricted Shares are evidenced
by a certificate, such certificate shall be held in custody by the Corporation
unless and until the corresponding Restricted Shares are vested. The Participant
shall be entitled to delivery of a certificate or release of the restrictions on
the book entry evidencing such Restricted Shares for any portion of the
Restricted Shares when the related Restricted Shares have vested pursuant to
Section 2 of this Award Agreement. In the event the Restricted Shares are
forfeited in full or in part, the Participant hereby consents to the
relinquishment of the forfeited Restricted Shares theretofore issued and
registered in the Participant’s name to the Corporation at that time.
 


4.     Forfeiture or Repayment Resulting from Forfeiture Event.


(a)    If there is a Forfeiture Event either while the Participant is employed
or within three years after termination of the Participant’s Employment, then
the Committee may, but is not obligated to, cause all of the Participant’s
Restricted Shares to be forfeited by the Participant and returned to the
Corporation.


(b)    If there is a Forfeiture Event either while the Participant is employed
or within three years after termination of the Participant’s Employment, then
the Committee may, but is not obligated to, require the Participant to pay to
the Corporation in cash an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such Restricted Shares that have
previously vested, determined as of the date such shares vested or (ii) the
value of such Restricted Shares that have previously vested, determined as of
the date on which the Committee makes a demand for payment of the Forfeiture
Amount. Any Forfeiture Amount shall be paid by the Participant within sixty (60)
days of receipt from the Corporation of written notice requiring payment of such
Forfeiture Amount.


(c)    This Section 4 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Section 4
shall not apply to the Participant following the effective time of a Change in
Control.


5.    Taxes. Pursuant to Section 10 of the Plan, the Corporation or its
designated representative shall have the right to withhold applicable taxes from
the shares of Common Stock otherwise deliverable to the Participant due to the
vesting of Restricted Shares pursuant to Section 2 of this Award Agreement, or
from other compensation payable to the Participant, at the time of the vesting
or delivery of such shares. The Corporation may also in accordance with Section
10 of the Plan, take such other action as may be necessary in the opinion of the
Corporation to satisfy its obligations for withholding of such taxes.




6.    Shareholder Rights. Unless and until the Restricted Shares are forfeited,
the Participant shall have the rights of a shareholder with respect to the
Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. The Participant hereby
consents to receiving any dividends on the unvested Restricted Shares through
the Corporation’s payroll and, accordingly, directs the Corporation’s transfer
agent to pay such dividends to the Corporation on his or her behalf.


7.    Nonassignability. Upon the Participant’s death, the Restricted Shares
shall be transferred to the Participant’s estate. Otherwise, the Participant may
not sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Shares, and any attempt to sell, transfer, assign, pledge, or
encumber any portion of the Restricted




--------------------------------------------------------------------------------




Shares shall have no effect.


8.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.


9.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Participant, materially adversely affect the rights of the
Participant.


10.    Data Privacy. By accepting the Restricted Shares subject to the terms of
this Award Agreement, the Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data, including but not limited to items of data
described in this document, by and among Marathon Oil Corporation and its
Subsidiaries and affiliates, including the Participant’s employer, (collectively
referred to as “Marathon Oil” in this Section 10) for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands and acknowledges that Marathon Oil holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in Marathon Oil, details of all
grants or any other entitlement to shares of stock awarded, canceled, forfeited,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (which information
is collectively referred to as “Data” for purposes of this Section 10). The
Participant understands and agrees that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country of
citizenship, country of residence or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Participant’s
country of citizenship or country of residence. The Participant, by acceptance
of the Restricted Shares subject to the terms of this Award Agreement,
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Participant may elect to deposit the shares
following the lapse of applicable restrictions.


11.    Definitions. For purposes of this Award Agreement:


“Cause” means (i) the willful and continued failure by the Participant to
substantially perform the Participant’s duties with the Corporation (other than
any such failure resulting from termination of Employment by the Participant for
Good Reason or any such failure resulting from the Participant’s incapacity due
to physical or mental illness), after a demand for substantial performance is
delivered to the Participant that specifically identifies the manner in which
the Corporation believes that the Participant has not substantially performed
his duties and the Participant has failed to resume substantial performance of
his duties on a continuous basis within fourteen (14) days of receiving such
demand, (ii) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise or (iii) the Participant’s conviction of a felony or conviction of a
misdemeanor which impairs the Participant’s ability substantially to perform his
or her duties with the Corporation. For purposes of Cause, no act, or failure to
act, on the Participant’s part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the action or omission was in the best interest of the Corporation.


“Change in Control,” means a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended, whether
or not the Corporation is then subject to such reporting requirement; provided,
that, without limitation, such a change in control shall be deemed to have
occurred if:


(i)
any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Corporation or its affiliates)
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding voting securities; provided, however, that for
purposes of this Plan the term “Person” shall not include (A) the Corporation or
any of its subsidiaries,





--------------------------------------------------------------------------------




(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any of its subsidiaries, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; and provided, further, however, that for purposes of this
paragraph (i), there shall be excluded any Person who becomes such a beneficial
owner in connection with an Excluded Transaction (as defined in paragraph (iii)
below);


(ii)
the following individuals cease for any reason to constitute a majority of the
number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or



(iii)
there is consummated a merger or consolidation of the Corporation or any direct
or indirect subsidiary thereof with any other corporation, other than a merger
or consolidation (an “Excluded Transaction”) which would result in the holders
of the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving corporation or any parent
thereof) at least 50% of the combined voting power of the voting securities of
the entity surviving the merger or consolidation (or the parent of such
surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.



Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.


“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit and Finance Committee of the Board, to
prepare a material accounting restatement due to the noncompliance of the
Corporation with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Committee determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Committee
concludes that the Participant engaged in fraud, embezzlement or other similar
misconduct materially detrimental to the Corporation.


“Good Reason” means the occurrence, without the Participant’s express written
consent, of any one or more of the following:


(i)
the assignment to the Participant of duties materially inconsistent with his or
her position as President & Chief Executive Officer or a material diminution in
the Participant’s authority, duties, status or responsibilities, including a
requirement that the Participant report to a corporate officer or employee
instead of reporting directly to the Board;



(ii)
a material diminution by the Corporation in the Participant’s rate of base
salary;



(iii)
a material change in the geographic location at which the Participant must
perform services, specifically including a requirement that the Participant be
based at a location in excess of fifty (50) miles from the location where the
Participant was based on the Grant Date; or



(iv)
a material diminution by the Corporation in the Participant’s total compensation
opportunity,





--------------------------------------------------------------------------------




including a material diminution resulting from the Participant’s exclusion from,
or reduced participation in, any of the Corporation’s employee benefit,
incentive compensation, bonus, stock option and stock award plans, programs,
policies, practices or arrangements in which officers of the Corporation
participate, provided that no material diminution in the Participant’s total
compensation opportunity will be deemed to occur as long as the Participant
participates in such plans, programs, practices, policies or arrangements on the
same level at which other corporate officers participate in such plans,
programs, practices, policies or arrangements.


Notwithstanding the foregoing, Good Reason shall not exist unless (a) the
Participant provides notice to the Corporation of the existence of the condition
or occurrence of the action that he believes constitutes Good Reason within
ninety (90) days of the initial existence of the condition or occurrence of the
action, (b) upon receipt of such notice, the Corporation has a period of
forty-five (45) days during which it may remedy the condition or reverse or
change the action that the Participant believes constitutes Good Reason, (c) the
Corporation does not remedy the condition or reverse or change the action within
such cure period, and (d) the Participant actually terminates his Employment
within two years of the initial existence of the condition or occurrence of the
action that constitutes Good Reason. The Participant’s continued Employment
shall not constitute consent to, or a waiver of rights with respect to, any
condition or occurrence constituting Good Reason hereunder.




